Citation Nr: 0025989	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for colon disease, to 
include diverticulosis and diverticulitis.

What evaluation is warranted for residuals of a cold injury 
to the left foot from January 20, 1998?

What evaluation is warranted for residuals of a cold injury 
to the right foot from January 20, 1998?

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1948 to December 
1968, to include service at the Chosin Reservoir in North 
Korea during November and December 1950.  

This matter is before the Board of Veterans' Appeals on 
appeal from June and December 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In July 2000, the veteran submitted a waiver, under 38 C.F.R. 
§ 20.1304(c) (1999), of consideration by the RO of additional 
evidence submitted in connection with the issues now on 
appeal.

The Board notes that in June 1998, the veteran claimed 
entitlement to service connection for non-Hodgkin's lymphoma, 
and that in October 1998, he filed a claim of entitlement to 
service connection for a left eye disorder.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for colon 
disease, to include diverticulosis and diverticulitis, is 
supported by cognizable evidence demonstrating that it is 
plausible.

2.  The veteran's bilateral foot cold injuries are each 
evaluated at their schedular maximum.

3.  Residuals of a left foot cold injury from January 20, 
1998, do not involve frequent periods of hospitalization, or 
other factors creating such an exceptional or unusual 
disability picture that application of the regular schedular 
standards thereto is impractical.

4.  Residuals of a right foot cold injury from January 20, 
1998, do not involve periods of hospitalization, or other 
factors creating such an exceptional or unusual disability 
picture that application of the regular schedular standards 
thereto is impractical.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for colon 
disease, to include diverticulosis and diverticulitis, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  An extraschedular evaluation for residuals of a left foot 
cold injury from January 20, 1998, is not warranted.  
38 C.F.R. § 3.321(b)(1) (1999).

3.  An extraschedular evaluation for residuals of a right 
foot cold injury from January 20, 1998, is not warranted.  
38 C.F.R. § 3.321(b)(1).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Colon disease, to include diverticulosis and 
diverticulitis

a.  Background

The veteran's service medical records show that he was 
diagnosed with and treated for thrombosing hemorrhoids during 
service at least as early as 1950.  At that time, a 
hemorrhoidectomy for external thrombotic hemorrhoids, 
sigmoidoscopy, and proctoscopy were performed.  The 
sigmoidoscopy revealed no ulcers or polyps in the colon.  
External hemorrhoids continued to be identified subsequently 
in periodic physical examination reports. 

In October 1967, the veteran was treated for approximately 
two weeks on the USS REPOSE, a hospital ship, for severe 
rectal pain with exquisite tenderness and bleeding.  
Proctoscopic examination of his rectum was conducted.  A 
sigmoidoscopic examination of his colon was not.  The veteran 
was diagnosed with a rectal fissure.

The veteran's abdomen was normal, and external hemorrhoids 
were diagnosed, at the time of his transfer to the fleet 
reserve in April 1968.

In March 1981, the veteran was diagnosed with anal polyps by 
his private physician, and a polypectomy was performed.  In 
November 1982, a barium enema resulted in a diagnosis of 
diverticulosis.  It was noted that diverticulitis had not 
been shown.  

In December 1993, the veteran was examined by VA.  He gave a 
history of post-service hemorrhoidectomies in 1972 and 1976.  
He was found to have internal and external hemorrhoids.  The 
examination resulted in diagnoses of history of recurrent 
hemorrhoids, history of diverticulosis with complications of 
diverticulitis and diverticular pain, and a history of 
chronic polyps.  The examiner recommended that the veteran be 
given routine screenings for colonic polyps and local therapy 
for hemorrhoids and prescribed precautions related to his 
diverticulosis.

In June 1994, the veteran was granted service connection for 
hemorrhoids.

In March 1999, the veteran underwent an exploratory 
laparotomy and a partial resection of the left sigmoid colon 
at a private hospital.  Pathology studies revealed a stromal 
tumor in the left colon, and chronic diverticulitis in the 
sigmoid colon.

The veteran testified about the basis of his claim of 
entitlement to service connection for colon disease at a 
hearing held in July 2000 before the undersigned Member of 
the Board.  He said that he had been told by a physician 
during service that he had diverticulitis.  His wife 
confirmed that he had informed her of this assessment by 
letter during service.  The veteran testified that he had 
experienced continuing problems related to his colon since 
service.  The veteran and his wife had given essentially the 
same testimony at a hearing held at the RO in October 1998.

After the July 2000 hearing before the undersigned, a June 
2000 statement of Robert A. Cochran, Jr., M.D. was submitted 
to the Board.  Dr. Cochran, who indicated that he had been 
treating the veteran for his colon disorders since March 
1999, said that he believed that those disorders were related 
to the veteran's gastrointestinal problems during service and 
thereafter.  

b.  Analysis

A person who applies for benefits under laws administered by 
the Secretary has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  This is, 
however, a low threshold.  See Hensley v. West, 212 F.3d 
1255, 1261 (Fed.Cir. 2000).  It is sufficient if the evidence 
of record establishes a claim that is not wholly lacking in 
merit.  Id.  Evidence of record, unless incredible on its 
face, will be accepted as true for the purpose of determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, as in an assessment of the 
merits of a claim, incompetent evidence will not be 
considered. Grottveit v. Brown, 5 Vet. App. 91 (1993).  When 
an issue presented by the claim is medical in nature, such as 
medical nexus, etiology, or diagnosis, then medical, as 
opposed to lay, evidence usually is required.  Voerth v. 
West, 13 Vet. App. 117 (1999).  

In general, for a well-grounded claim of entitlement to 
service connection for a disability to be established, there 
must be competent evidence in the record on each basic 
element of a service-connection claim:  a current disability; 
the incurrence of an injury or disease during active service; 
and a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  That is, the evidence 
must make a plausible showing that the veteran has current 
disability which is related to an injury or disease incurred 
(or aggravated) in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993)

Here, it is clearly established that the veteran currently 
has a disability of the colon.  Moreover, the June 2000 
statement of Dr. Cochran constitutes competent evidence of 
the possibility that the veteran's current colon disorders 
originated during service.  Hence, in the light of Hensley, 
the claim is well grounded.

II.  Residuals of a cold injury to the left and right feet

a.  Background

In November and December 1950, the veteran served with the 
First Marine Division during the historic ordeal at the 
Chosin Reservoir.  During this battle the Marines were 
drastically outnumbered by invading Chinese Communist forces, 
and they heroically fought the enemy in temperatures that are 
known to have been at least as low as 30 degrees below zero.  
It was during this battle that the appellant sustained 
frostbite to both feet.  

The veteran filed his claims of entitlement to service 
connection for residuals of cold injury to each foot in 
January 1998.  

Outpatient treatment records from the Columbia, South 
Carolina VA Medical Center (VAMC) submitted in connection 
with the claims showed that the veteran was seen at the foot 
clinic twice in January 1998.  He complained of having pain 
and occasionally in his right foot with an associated limp.  
He stated that these symptoms had worsened during the 
previous year but had been with him since his service in 
Korea.  Physical examination revealed that he had full range 
of motion in both lower extremities, with no clubbing or 
cyanosis.  There was evidence of subungual 
hyperkeratinization.  Calluses and discoloration of most of 
the toes were apparent.  The veteran was found to have 
decreased sensation in each foot, a condition that the 
examiner noted could be secondary to the hyperkeratinization 
and calluses. During his second visit to the foot clinic, the 
veteran was treated for plantar warts and a nail fungus on 
his right foot.  

In connection with the service-connection claims, he was 
provided a VA examination in January 1998.  Physical 
examination of his lower extremities revealed decreased hair 
growth on both feet and legs.  The skin of the feet had a 
shiny, dry appearance consistent with frozen foot injury.  
Dorsalis pedis pulses were 1-2+ bilaterally.  The examiner 
noted the presence of marked onychomycosis of the toenails of 
all toes.  The diagnosis was history of bilateral frozen feet 
with chronic pain and physical findings consistent with the 
history.

The June 1998 rating decision that the veteran now appeals 
granted service connection for residuals of cold injury of 
each foot and assigned each disability a 20 percent 
evaluation effective January 20, 1998.

Another VA examination of the foot disabilities was conducted 
in September 1998.  The veteran gave an account of his 
symptoms.  He reported that he was desensitized to cold in 
the lower extremities and said that he had significant pain 
in the cold weather.  He denied any amputation, tissue loss, 
paresthesia, or numbness.  He reported having athlete's foot 
and difficulty with nail growth.  He said that the skin of 
his feet sometimes changed color and became flush red.  He 
denied noticing any thickening of his skin.  The examiner 
observed that the veteran had hyperhidrosis, but the 
appellant denied symptoms indicative of cancer, arthritis, or 
Raynaud's phenomenon.  

On examination the veteran walked with a normal gait and 
posture.  His skin had a normal temperature, and it was moist 
and non-atrophic.  There were no scars or edema.  Hair growth 
looked normal.  There was callous formation at the first 
metatarsophalangeal joint and the great toes of each foot and 
some dermatophytosis, chiefly around the heel pads and to a 
lesser extent between the toes.  The veteran's toenails were 
thickened with onychomycosis.  Ankle jerk reflexes were 1+, 
and light touch and sensation studies were normal.  There was 
no evidence of joint pain or stiffness on manipulation of the 
feet.  Range of motion and peripheral pulses were normal.  
The examiner diagnosed status-post cold injury and indicated 
that this diagnosis accounted for all of the physical 
findings arrived at during the examination.  He remarked that 
the veteran's symptoms, particularly dermatophytosis, 
sensitivity to cold, hyperhidrosis, and onychomycosis were 
common residuals of cold injury.

A December 1998 rating decision increased the evaluation of 
the veteran's cold injury residuals for each foot to 30 
percent as of the effective date of service connection, 
January 20, 1998.

b.  Analysis

The veteran has alleged that his service-connected residuals 
of a cold injury to each foot are more severe than 
contemplated by the 30 percent evaluation currently assigned.  
Thus, the claims for a greater evaluation of each disability 
are well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history.  See 38 C.F.R. 
§§ 4.1, 4.2 (1999).  When there is a question as to which of 
two ratings should be assigned to a disability, the higher 
rating must be assigned if the disability picture more 
closely approximates the criteria required by that rating.  
38 C.F.R. § 4.7 (1999).  All VA regulations which the face of 
the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The veteran is a contesting a disability rating that was 
rendered with an original grant of service connection.  
Hence, this case presents the possibility that staged ratings 
may be in order.  Fenderson v. West, 12 Vet. App. 119, 126, 
(1999).  

The veteran's residuals of cold injury to each foot have been 
evaluated under Diagnostic Code 7122 (pertaining to cold 
injury residuals) and have been assigned the highest possible 
rating available under that code.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1999).  The rating schedule provides 
that separate evaluations are warranted for additional 
disabilities that have been diagnosed as the residual effects 
of cold injury and which have not been used to support a 
rating rendered under this code.  Such disabilities include 
Raynaud's phenomenon, muscle atrophy, squamous cell carcinoma 
at the site of a cold injury scar, peripheral neuropathy, or 
amputations of fingers or toes.  In this case, however, these 
complications have neither been diagnosed, nor similar 
complications found.  Thus, the medical evidence does not 
warrant consideration of a separate, additional evaluation of 
the veteran's cold injury residuals under another Diagnostic 
Code.

The veteran is in receipt of a total rating based on 
individual unemployability due to his service connected 
disabilities.

The issue remaining then is whether still extraschedular 
ratings for the residuals of cold injury are appropriate.  
The Board holds that they are not.  An extraschedular 
evaluation may be rendered when a finding has been made that 
a case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, neither foot 
disability satisfies such a norm.  There is no documentation 
that the veteran has been hospitalized for his feet in many 
years or that his foot problems have interfered with his 
employment beyond that contemplated by the award of 
individual unemployability.  The medical assessments, 
particularly the September 1998 VA examination summary, 
indicate that the symptoms making up the veteran's cold 
injury residuals are typical of such an injury.  Without 
degrading the appellant's valor in combat under situations of 
extreme hardship one iota, the clinical evidence shows that 
there is nothing unusual or exceptional about the disability 
picture presented by either foot.  Accordingly, 
extraschedular evaluations are denied.

Perforce, the Board finds that higher ratings than those 
currently assigned were not warranted during any time period 
since the effective date of service connection for these 
disabilities.  See Fenderson.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for colon 
disease, to include diverticulosis and diverticulitis, is 
well grounded.

Entitlement to extraschedular evaluations for residuals of 
cold injuries to the right and left feet are denied.


REMAND

The claim of entitlement to service connection for colon 
disease, to include diverticulosis and diverticulitis, is 
well grounded.  Once there is a well-grounded claim, VA 
acquires a duty to assist a claimant in the development of 
evidence pertinent thereto.  38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  This duty includes 
obtaining service medical records and private medical records 
of which VA has notice, Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), Littke v. Derwinski, 1 Vet. App. 90 (1990), and, 
where necessary to a proper adjudication of a claim, a 
medical opinion.  Ashley v. Brown, 6 Vet. App. 52, 58 (1993).  

The Board has determined that additional evidentiary 
development must be accomplished in this case before the 
merits of the veteran's claim may be assessed.  

The veteran, by way of suggesting that the colon problems for 
which he seeks service connection began during service, has 
made a number of statements concerning his treatment after 
service for gastrointestinal problems.  At the July 2000 
hearing the veteran testified to having been treated 
postservice for colon problems at two service medical 
facilities.  He indicated that he had received treatment not 
long after service (in approximately 1969-71) at the U.S. 
Naval Hospital in Beaufort, South Carolina, and in 1982 at 
Dwight D. Eisenhower U.S. Army Hospital at Fort Benning, 
Georgia.  During his December 1993 VA examination, the 
veteran gave a history of having undergone hemorrhoidectomies 
in 1972 and 1976.  In a Statement in Support of Claim, 
submitted to the Board in August 2000, he represented that he 
was seen by "very shortly" after his separation from 
service, and was seen for colon problems in Spartanburg, 
South Carolina both by a "Dr. Folk" (presumably, William 
Folk, M.D., whose records from 1981 are already in the claims 
file) and a "Dr. Champion."  He further stated that while 
he had reviewed the service medical records now in the claims 
file, he believed that the file was missing pertinent records 
of treatment received at Parris Island, South Carolina; 
Norfolk, Virginia; Bermuda Island; the Bahamas; Camp Lejeune, 
North Carolina; and the Republic of Vietnam while on active 
duty.  Treatment records corresponding the veteran's 
contentions would be relevant to his claim.  Accordingly, 
further development is in order.

Hence, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he give a detailed account 
of the treatment noted in his August 2000 
Statement in Support of Claim.  
Thereafter, the RO should take 
appropriate action to secure pertinent 
treatment records by contacting directly 
the service medical facilities and 
private providers named by the veteran.  
This development includes directly 
contacting the U.S. Naval Hospital at 
Beaufort, South Carolina, and request 
that it provide all medical records that 
it has concerning the veteran for the 
period 1969-71; and the Dwight D. 
Eisenhower U.S. Army Hospital at Fort 
Benning, Georgia and request that it 
provide all medical records that it has 
concerning the veteran from 1982.  All 
logical follow-up development is to be 
conducted including searches at Federal 
Record Depository Centers.  Furthermore, 
the RO should request that the veteran 
identify where the hemorrhoidectomies 
were performed in 1972 and 1976, and 
thereafter the RO should then take 
appropriate action to secure all 
pertinent records.  All records obtained 
should be added to the claims folder, and 
all efforts to obtain the records must be 
carefully documented.  If any service 
medical record identified by the veteran 
cannot be obtained, he must be informed 
of that fact in writing.  Hayre.

2.  After the above-described development 
has been accomplished, the RO should 
forward the claims folders to the 
Charleston, South Carolina VAMC for 
review by a board-certified 
gastroenterologist.  A copy of this 
Remand and of the veteran's claims 
folders must be made available to and 
reviewed by the gastroenterologist.  
Following his/her review of all of the 
evidence, the gastroenterologist must 
offer an opinion whether any diagnosed 
colon disorder is at least as likely as 
not a condition that had its origin in 
whole or in part during his service.  The 
examiner must also opine whether it is at 
least as likely as not that any diagnosed 
gastrointestinal disorder is caused or 
aggravated by the appellant's service 
connected hemorrhoids.  In the report the 
gastroenterologist must comment on the 
June 2000 opinion offered by Dr. Cochran.  
A complete rationale for any opinion 
provided must be presented.  The opinion 
should be typed.

3.  Thereafter, the RO should review the 
gastroenterologist's opinion to ensure 
that it is in complete compliance with 
the directives of this Remand.  If the 
opinion is deficient in any manner, the 
RO must take corrective action at once.

The RO should then readjudicate the claim presented under all 
possible theories of service connection, including secondary 
service connection under 38 C.F.R. § 3.310 (1999).  If the 
benefits sought are not granted, the appellant and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


- 6 -


